Citation Nr: 1008814	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-25 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for a right foot 
disability, to include as secondary to shin splints.

3.  Entitlement to service connection for a right wrist 
disability, to include pain, status-post ganglion cyst 
removal.

4.  Entitlement to a right shoulder disability.  

5.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Indiana from 
January 1990 to July 2005.  This included active duty from 
July 1990 to November 1990.  It also included active duty for 
training (ACTDUTRA) from August 1993 to September 1993; March 
1994 to January 1995; and on January 11, 1995.  She also had 
periods of inactive duty training (INACTDUTRA).

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.

In November 2009 correspondence, the Veteran's representative 
raised the issues of entitlement to service connection for 
allergic rhinitis or sinus infection, and entitlement to 
service connection for residual of contusion, right maxilla 
(cheek).  The Board refers these to the RO for proper 
development and adjudication.  

The issues of entitlement to service connection for a right 
shoulder disability and entitlement service connection for a 
psychiatric disability, to include as secondary to right 
shoulder disability, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral shin splints have not been shown by competent 
clinical evidence of record to be related to the Veteran's 
active duty, ACTDUTRA or INACTDUTRA.

2.  A right foot disability has not been shown by competent 
clinical evidence of record to be related to the Veteran's 
active duty, ACTDUTRA or INACTDUTRA, or to a service-
connected disability.  

3.  A right wrist disability, to include pain, status-post 
ganglion cyst removal, has not been shown by competent 
clinical evidence of record to be related to active duty, 
ACTDUTRA or INACTDUTRA.


CONCLUSIONS OF LAW

1.  Bilateral shin splints were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  A right foot disability was not incurred in or aggravated 
by active service or as a result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2009).

3.  A right wrist disability, to include pain, status-post 
ganglion cyst removal, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2005 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.

The criteria for assignment of an effective date and 
disability rating in the event of award of the benefit sought 
was provided in an April 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service treatment records, and VA and private post-service 
treatment records.  

VA provided a VA examination in January 2006.  The report did 
not express any opinions as to the etiology of the Veteran's 
claimed disabilities.  VA has a duty to provide a VA 
examination expressing an opinion when the record lacks 
sufficient evidence to decide the veteran's claim, but 
contains evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

As discussed below, the Board finds that there is no medical 
evidence indicating that the Veteran's bilateral shin 
splints, right foot disability or right wrist disability may 
be etiologically associated with any established in-service 
event, injury, or disease, or a service-connected disability.  
The Board recognizes that the Court of Appeals for Veterans 
Claims (Court) in McLendon held that this element establishes 
a low threshold, and that a VA examination can be required 
based on medical evidence which suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits.  However, even considering the low threshold 
established here, none of the medical evidence of record in 
this case contains any indication that these disabilities 
might be associated with any in-service event, injury, or 
disease, or a service-connected disability.  Therefore, a 
remand in order to obtain a supplemental opinion regarding 
this issue is not required under McLendon.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose when it would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran).

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra. 

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

As a last preliminary matter, the Board observes that in June 
2008, the Veteran submitted a copy of a NGB Form 22, Report 
of Separation and Record of Service, that, inter alia, showed 
IADT (inactive duty training) from March 2004 to May 2005, as 
well as receipt of a number of decorations.  She put a note 
on the copy specifically stating that "This shows all my 
awards".  

In December 2008 correspondence, the Deputy Chief of Staff, 
Personnel, of the Indiana National Guard submitted a copy of 
the NGB Form 22 submitted by the Veteran.  He also submitted 
what he described as an accurate copy, which did not show 
IADT from March 2004 to May 2005 or the receipt of as many 
decorations.  The Deputy Chief of Staff described this copy 
as the original.  The Board notes that the accurate copy is 
identical to a NGB Form 22 in the Veteran's service personnel 
records.  The Deputy Chief of Staff explained that somehow a 
new NGB Form 22 had been created for the Veteran, a copy of 
which she submitted to VA.  This copy was inadvertently 
updated with details of the service of the Veteran's husband, 
who had the same last name and was also in the Indiana Army 
National Guard.  

The Board is aware that the Veteran did not create the 
inaccurate updates to the NGB Form 22 that she submitted.  
Nevertheless, after presumably reviewing the inaccurately 
updated copy, she submitted it as her own and even 
highlighted the award section.  This fact causes the Board to 
doubt the Veteran's credibility with respect to her 
contentions.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  
Therefore, the Veteran's testimony and written statements are 
of low probative value and generally unpersuasive.

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active 
military, naval, or air service also includes any period of 
inactive duty for training during which the individual 
concerned was disabled from an injury, but not disease, 
incurred in the line of duty.  Id.  Accordingly, service 
connection may be granted for disability resulting from a 
disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from an injury, but not disease, 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).

The Veteran contends that she incurred the claimed 
disabilities while on active duty.  She specifically relates 
that that shin splints are the result of running and physical 
activity, that the right foot disability is generally due to 
service or to the shin splints, and that the right cyst was 
the result of push-ups.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against each of the 
Veteran's claims for service connection.  There is no 
competent medical evidence linking any of the claimed 
disabilities to the Veteran's active duty, ACTDUTRA or 
INACTDUTRA, or to a service-connected disability.

The Board has reviewed the Veteran's service treatment 
records and service personnel records.  They are negative for 
complaints, symptoms, findings or diagnoses related to 
bilateral shin splints, a right foot disability, or a right 
wrist disability.  Because the claimed disabilities were not 
seen during service, service connection may not be 
established based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997).  

Private medical records dated in January 2004 show that the 
Veteran complained of a painful right wrist, without a prior 
history.  An April 2004 private medical record shows that the 
Veteran complained of right wrist pain from a cyst, and 
bilateral shin and right foot pain of six weeks' duration, no 
trauma.  The pertinent assessment was right wrist pain/cyst, 
refer to another physician; and lower extremity pain - rule 
out neuropathy.  The Veteran had the right wrist cyst excised 
later that same month.  A July 2004 private MRI found no 
abnormality in the marked section of the Veteran's right 
foot.  In April 2005, the Veteran complained of her feet 
swelling.  The relevant assessment was edema.  The Veteran 
submitted subsequent private medical records dated as 
recently as 2009.  These records show treatment of the right 
foot and refer to the excision of the right wrist cyst.

The Board finds it significant evidence against the Veteran's 
claims that none of the private medical records provide any 
evidence or nexus opinion linking the current complaints and 
findings to the Veteran's service or a service-connected 
disability.  In fact, while seeking the private medical 
treatment the Veteran herself did not relate the disabilities 
to her service.  

The claims file also contains VA outpatient treatment 
records.  The Board finds it significant that these records 
also fail to link any of the claimed disabilities the 
Veteran's service.  

The report of a July 2006 VA examination provides that the 
examiner reviewed the Veteran's claims file, and recounts the 
Veteran's pertinent medical history.  The Veteran did not 
identify any specific inservice injuries as a cause of the 
claimed disabilities.  The report sets forth the results of 
the current physical examination in detail.  The final 
pertinent diagnosis was right wrist pain, status-post 
ganglion cyst removal X2 with residual scar tissue formation 
without limitation of range of motion; bilateral shin 
splints; and bilateral sinus tarsi syndrome.  The report does 
not offer any nexus opinions or provide any medical evidence 
or objective findings that support service connection for the 
claimed disabilities.  

The Board is aware of the Veteran's own contentions.  
However, they do not constitute medical evidence in support 
of her claims.  As noted above, the Veteran's own testimony 
is of limited credibility and has little probative value.

Moreover, regardless of the Veteran's credibility, she is not 
competent to diagnose the etiology of her disabilities.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, even if credible, her 
assertions could not constitute competent medical evidence 
that her current claimed disabilities are related to her 
active duty, ACTDUTRA, INACTDUTRA, or a service-connected 
disability.  

The Board is aware that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Nevertheless, to the extent that the Veteran is able to 
observe continuity of symptoms since service, her opinions, 
even if credible, would be outweighed by the lack of 
pertinent findings in her service treatment records and the 
lack of probative medical evidence in support of her claims.  
Simply stated, the Board finds that the service treatment 
records (indicating none of the claimed disabilities) and 
post-service medical records (including no medical evidence 
linking the claimed disabilities to service) outweigh the 
Veteran's contentions.

As service connection is being denied for bilateral shin 
splints, service connection for right foot disability 
secondary to bilateral shin splints must also be denied.  
38 C.F.R. § 3.310(a).  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for bilateral shin 
splints; a right foot disability, to include as secondary to 
shin splints; or a right wrist disability, including pain, 
status-post ganglion cyst removal.  As the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral shin splints is denied.

Service connection for a right foot disability, to include as 
secondary to shin splints, is denied.

Service connection for a right wrist disability, including 
pain, status-post ganglion cyst removal, is denied.  


REMAND

A preliminary review of the record indicates that the 
Veteran's claims for service connection for right shoulder 
disability and a psychiatric disability, to include as 
secondary to right shoulder disability, require additional 
development.  

Private medical records reflect that the Veteran injured her 
right shoulder in November 1997 while transferring a patient, 
with a diagnosis of rotator cuff tendonitis.  She submitted a 
claim to the Indiana Worker's Compensation Board, indicating 
that the injury took place during civilian employment.  In an 
undated Memorandum for the President of the MOS/Medical 
Retention Board, she reported that this injury occurred 
during civilian employment.  The Veteran's service personnel 
and treatment records reflect that she had additional 
INACTDUTRA after this civilian injury over several years in 
the primary specialty of carpentry and masonry.  

In May 2005, she was informed that a review of her Army 
medical records revealed that she no longer met the Army 
medical standards for retention based on her current medical 
condition of right rotator cuff tendonitis.  In June 2005, 
she was informed that she was not medically qualified for 
continued military service in the Indiana Army National Guard 
and was to be transferred to the Retired Reserve.  She 
transferred to the Army Reserve Control Group (Retired 
Reserve) in July 2005.  

The Board finds that the fact that after her initial right 
shoulder injury the Veteran was able to continue INACTDUTRA 
as a carpenter and mason for several years before being found 
medically unfit raises the issue of whether her INACTDUTRA 
service aggravated her right shoulder injury.  This issue 
requires additional evidentiary development.  

The Veteran also contends that she has a psychiatric 
disability, due in part to being found not medically 
qualified for service and the ensuing separation to the 
Retired Reserve.  The Board finds that this service 
connection claim encompasses a claim for service connection, 
secondary to right shoulder disability, since her right 
shoulder was the disability which resulted in her 
disqualification.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  In 
this regard, the Board observes that a September 2008 VA 
outpatient treatment note states that the Veteran was having 
vocational and marital difficulty while readjusting RO life 
as a transfer from military to civilian.  The report provides 
an Axis I diagnosis of adjustment disorder with depressed 
mood.  

The Veteran's psychiatric claim is inextricably intertwined 
with her right shoulder claim.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature, extent and 
etiology of any disability of the right 
shoulder that may be present.  The claims 
file must be made available to the 
examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
Veteran's duties as a carpenter and mason 
during INACTDUTRA aggravated her right 
rotator cuff tendonitis.  The examiner is 
requested to provide a rationale for any 
opinion expressed.  

2.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature, extent and 
etiology of any psychiatric disability 
that may be present.  The claims file 
must be made available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
Veteran's right rotator cuff tendonitis 
caused a current psychiatric disability.  
The examiner is requested to provide a 
rationale for any opinion expressed.  

3.  Then, readjudicate the Veteran's 
claims for service connection for a right 
shoulder disability and entitlement 
service connection for a psychiatric 
disability, to include as secondary to 
right shoulder disability.  If either 
benefit sought on appeal remains denied, 
provide the Veteran with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


